DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 March 2021 has been entered.
 
Status of the Claims
This action is in response to papers filed 10 March 2021 in which claims 12, 15-17, 19, 21 were amended, claims 14, 18 were canceled and claims 33-35 were added. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated 11 December 2020, not reiterated below, are withdrawn in view of the amendments. 
Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
New grounds for rejection are discussed.
Claims 12-13, 15-17, 19-35 are under prosecution.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 886, 888 in figure 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-13, 15-17, 19-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a law of nature without significantly more.

Dependent Claims 13, 15-17, 19-35 are directed to additional components of the assay system.  The additional components do not improve the functioning of the computer and do not integrate the recited judicial exception into a practical application.
The claimed subject matter comprises an abstract idea that is computer mediated. Performing an abstract idea on a generic computer is not an additional element that is significantly more than the abstract idea itself. In Alice Corp. Pty. Ltd. v. CLS Bank Int'l (573 U.S. 134 S.Ct. 2347, 110 USPQ2d 1976 (2014)) the Supreme Court reviewed the prior Benson, Flook, and Diehr decisions regarding claims directed to an abstract idea that include a step of using computers:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610–611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on…a computer,” Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the pre-emption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F. 3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U. S., at ___ (slip op., at 8–9).
Regarding claims to computers and computer-readable media that execute an abstract idea, the court further stated:
Petitioner’s claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11–1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53.But what petitioner characterizes as specific hardware-a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954,958, 1257-is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims. See 717 F. 3d, at 1290 (Lourie, J., concurring). As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.” Id., at 1291 (quoting Bilski, 561 U. S., at 610–611). Put another way, the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea. This Court has long “warn[ed] . . . against” interpreting §101 “in ways that make patent eligibility ‘depend simply on the draftsman’s art.’” Mayo, supra, at ___ (slip op., at 3) (quoting Flook, 437 U. S., at 593); see id., at 590 (“The concept of patentable subject matter under §101 is not ‘like a nose of wax which may be turned and twisted in any direction . . . ’”). Holding that the system claims are patent eligible would have exactly that result.
Because petitioner’s system and media claims add nothing of substance to the underlying abstract idea, we hold that they too are patent ineligible under §101.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 17 defines the one or more detection device configured to detect variation of light as a function of time.  Applicant points to paragraph 65 and Fig. 15 illustrating a plot showing measurement of optical density as a function of time.  Applicant also points to paragraph 330, Fig. 14 which discusses optical density as a function of time. 
The passages are noted.  However, the cited passages describes process of using the detector(s) i.e. measuring optical density over time.  The instant claim is drawn to one or more detection devices configured to detect variation of a light signal as a function of time”.   Neither the cited passages nor the entire specification define, describe or illustrate the claimed configuration.  Furthermore, the specification does not provide any teaching or any requirements for the detector so as to differentiate the newly defined detector over any other optical detector.   

Claim 32 defines the binding partners immobilized on a “rigid portion” of the analysis regions.  
Applicant points to paragraph 154, which teaches that the cassette may have substantially rigid plate-like structure and paragraph 175 which teaches the cassette and “any associated components (e.g. a cover)” may be hard or flexible and/or selected based on rigidity.  From this, Applicant asserts one of ordinary skill would understand from 
	While the specification teaches the cassette has a rigid structure, the specification does not teach or illustrate rigid portions, analysis regions with rigid portions or binding partners immobilized on a rigid portion of the analysis regions as recited in the claim. Therefore it is maintained that Claim 32 appears to introduce subject matter that was not described in the originally filed specification.



	

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 12-13, 15-17, 19-32, 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pettersson et al (2004/0101914, published 27 May 2004), Chen et al (2008/0280285, published 13 November 2008) and/or Goluch et al (Biosensors and Bioelectronics, 2009, 24: 2397-2403) and Kattan et al (USP 6,409,664, issued 25 June 2002).
	Regarding Claims 12, 35, Pettersson teaches an assay system for assaying a sample for prostate cancer, the system utilizes antibodies for combinations of free, total and intact prostate specific antigen (PSA) and kallikrein 2 (hK2) (e.g. ¶ 42, Tables 3-5 and related text). Pettersson further teaches a fluorescence detection device (e.g. plate reader, ¶ 60) wherein the system measures PSA levels (Tables 3-5 and related text).  Pettersson is silent regarding an analysis region for nucleic acid binding.  
However, Chen and Goluch teach assay systems comprising the combination of antibody and nucleic acid binding regions.
	Chen teaches a system for cancer screening (e.g. ¶ 68) comprising binding regions for both nucleic acids and multiple antigens (e.g. Fig. 31 and related text).  Chen teaches the system comprises a “substantially ridged” substrate (cartridge) having independent flow paths (e.g. ¶ 11), a first component having independent and unconnected antibody detection zones, each comprising detection regions (zones) and 
	Goluch teaches an assay system comprising four regions comprising anti-PSA antibodies (i.e. binding partners for PSA) and a fifth region comprising nucleic acid binding partners, a detection device for detecting PSA-anti-PSA binding and nucleic acid binding and levels of PSA antigen in the samples (§ 1.1, §3.1, Fig. 1, Fig. 3 and related text).
	One of ordinary skill would have reasonably modified the testing system of Pettersson by addition of the nucleic acid testing system of Chen to thereby provide parallel testing of antigens and nucleic acids from a single sample as desired in the art (e.g. Chen ¶ 4, ¶ 89).  Alternatively, one of ordinary skill would have reasonably utilized the capture antibodies and nucleic acids of Goluch with the system of Pettersson for the expected benefit of low detection limits and high specificity as taught by Goluch (Abstract). 
	Alternatively one of ordinary skill would have utilized the system of Chen and/or Goluch for analysis of the prostate antigen panel of Pettersson to thereby provide a prostate cancer screening tool for accurate diagnosis of prostate cancer as taught by Pettersson (Abstract):  
This invention further concerns an immunoassay and a method for differentiating patients with cancer of the prostate (PCa) from patients with benign prostatic 
	
	Pettersson further teaches the system utilizes programming logistic regression analysis of the sample data (¶ 127) which clearly suggests the system comprises a programmed computer.
	Furthermore, computer programs for diagnostic analysis of PSA using logistic regression and scaling were well-known in the art as taught by Kattan. 
	Kattan teaches a computer programmed to analyze PSA levels using regression logistics, scaling factors and cubic spline (e.g. col. 1-11, col. 14-15, paragraph spanning col. 25-26, Fig. 7 and related text) to predict recurrence of cancer and facilitate selection of appropriate therapy (Abstract). 
	Thus, one of ordinary skill would have reasonably utilized the well-known regression model of Kattan to analyze the PSA data of Pettersson and/or Goluch for the expected benefit of predicting cancer recurrence and facilitating selection of appropriate therapy as desired in the art (e.g. Kattan, Abstract). 
Regarding Claim 13, Pettersson teaches the antibodies are immobilized in multiwell plates (e.g. ¶ 66).   Chen teaches the antibodies are immobilized in different zones and/or different strips (e.g. ¶ 128-129, Fig. 31 and related text).  Goluch teaches antibodies are immobilized in strips on a glass slide (§2.2, Fig. 2 and related text).
	Regarding Claims 15-16, Pettersson teaches a fluorescence detection device (e.g. plate reader, ¶ 60).  Chen also teaches a detector for detecting fluorescence (e.g. ¶ 71, ¶ 76).  Goluch teaches detection of scatter light (§1.1).

	Chen teaches the system comprises a detector that remains dedicated to developing cassettes (¶ 95) and further illustrates a cartridge window for detection (Fig. 37).  Therefore it would have been obvious to the ordinary artisan that the detection window and dedicated detector would provide a configuration for detection at any time point as encompassed by the broadly defined detector. 
	Regarding Claim 19, Goluch teaches the system detects PSA is serum (§ 2.9)
	Regarding Claim 20, Pettersson teaches a plate reader which contains a light source (¶ 60).  Chen teaches excitation of up-converting or fluorescing particles (¶ 71, ¶ 155).
Regarding Claim 21, Chen teaches the system is automated and teaches software-driven detector i.e. Kodak Image station used ImageQuant V5.2 software (¶ 20, ¶ 158).
Regarding Claims 22-26, Pettersson teaches the antibodies are isolated in multiwell plates (e.g. ¶ 66).   Chen teaches the system comprises a “substantially ridged” substrate (cartridge) having independent flow paths (e.g. ¶ 11), a first component having independent and unconnected antibody detection zones, each comprising detection regions (zones) and antibody capture molecules.  Chen teaches the antibodies are immobilized in different zones and/or different strips wherein strips are not connected to each other and therefore unconnnected (e.g. ¶ 128-129, Fig. 31 
Pettersson, Chen and Goluch specifically teach binding multiple analytes in unconnected regions and Pettersson specifically teaches at least 5 detection parameters and a multiwell plate which comprises at least a first region (e.g. Table 3-5, ¶ 66). And Goluch teaches four parallel strips of antibodies (red lines, first component) and at least a fifth region for the DNA (green lines, second component) (Fig. 1-2 and related text).   
It would have been obvious to the ordinary artisan to provide the system of Pettersson and/or Chen with a fifth region to thereby optimize the system for full analysis of PSA and/or cancer as desired by the references. 
Regarding Claims 27-28, Chen teaches the system further comprises an RFID identifier tag (¶ 115).  Goluch teaches DNA barcode (Fig. 1 and related text). 
Regarding Claims 29-32, Goluch teaches the two-component glass slide comprising four parallel strips of antibodies (red lines, first component) and at least a fifth region for the DNA (green lines, second component) (Fig. 1-2 and related text).  Goluch further teaches the glass slide has a cover comprising an elastomer (i.e. PDMS, § 2.1-2.3).   


Claims 12-13, 15-17, 19-33, 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pettersson et al (2004/0101914, published 27 May 2004), Chen et al (2008/0280285, published 13 November 2008) and/or Goluch et al  as applied to Claim 12 above and further in view of McDevitt et al (2006/0257992, published 16 November 2006).
Regarding Claims 12-13, 15-17, 19-33, 35, Pettersson, Chen, Goluch and Kattan teach the system of Claims 12-13, 15-17, 19-32, 35 as discussed above but are silent regarding second detector as defined by Claim 33.
However, assays systems comprising multiple detectors for analyzing antibodies and nucleic acids were well-known in the art as taught by McDevitt. 
McDevitt teaches that using a detector array measures excitation for each immobilized species individually whereby each measured signal produces a meaningful value for the species (e.g. ¶ 355-359).
One of ordinary skill would have reasonably utilized multiple detectors in the assay systems of Pettersson, Chen, Goluch and/or Kattan for the expected benefit of simultaneous analysis of individual species binding as desired in the art e.g. McDevitt.  



Claims 12-13, 15-17, 19-32, 34-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pettersson et al (2004/0101914, published 27 May 2004), Chen et al (2008/0280285, published 13 November 2008) and/or Goluch et al (Biosensors and Bioelectronics, 2009, 24: 2397-2403) and Kattan et al (USP 6,409,664, issued 25 June 2002) as applied to Claim 12 above and further in view of Anderson et al (2005/0008538, published 13 January 2005)

However, positive controls that bind to capture antibodies were well-known in the art as taught by Anderson who teaches that the positive controls are utilized as a comparison to a test sample so as to confirm assay results (¶ 31-34).
Therefore, the ordinary artisan would have reasonably utilized the well-known positive controls in the assay system of Pettersson, Chen, Goluch and/or Kattan for the expected benefit of providing assay confirmation as taught by Anderson.


	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12-13, 15-17, 19-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 9,827,564 in view of Kattan et al (USP 6,409,664, issued 25 June 2002).

The claim sets differ in that independent Claim 12 of the instant claim set is further drawn to a computer programmed to evaluate logistic regression by scaling PSA levels. 
However, computer programs for diagnostic analysis of PSA using logistic regression and scaling were well-known in the art as taught by Kattan. 
	Kattan teaches a computer programmed to analyze PSA levels using regression logistics, scaling factors and cubic spline (e.g. col. 1-11, col. 14-15, paragraph spanning col. 25-26, Fig. 7 and related text) to predict recurrence of cancer and facilitate selection of appropriate therapy (Abstract). 
	Thus, one of ordinary skill would have reasonably utilized the well-known regression model of Kattan to analyze the PSA data with the patent system for the expected benefit of predicting cancer recurrence and facilitating selection of appropriate therapy as desired in the art (e.g. Kattan, Abstract). 
The claim sets further differ in that the patent claims are drawn to additional elements e.g. liquid containment regions and a collimated light source.  However, the open claim language “comprising” of the instant claim set encompasses the additional . 


Claims 12-13, 15-17, 19-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,775,369 in view of Kattan et al (USP 6,409,664, issued 25 June 2002).
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a system comprising analysis regions with iPSA, tPSA, fPSA, hK2 and nucleic acids.  The claim sets differ in arrangement of limitations within the claim sets e.g. independent Claim 12 of the instant claim set is drawn to the combination of PSA antigens and nucleic acids while dependent Claim 14 of the patent is drawn to this embodiment.  There the inventions defined by the claim sets are not patentably distinct.
The claim sets differ in that independent Claim 12 of the instant claim set is further drawn to a computer programmed to evaluate logistic regression by scaling PSA levels. 
However, computer programs for diagnostic analysis of PSA using logistic regression and scaling were well-known in the art as taught by Kattan. 
	Kattan teaches a computer programmed to analyze PSA levels using regression logistics, scaling factors and cubic spline (e.g. col. 1-11, col. 14-15, paragraph spanning col. 25-26, Fig. 7 and related text) to predict recurrence of cancer and facilitate selection of appropriate therapy (Abstract). 

The claim sets further differ in that the patent claims are drawn to additional elements e.g. second rigid substrate and second detector.  However, the open claim language “comprising” of the instant claim set encompasses the additional elements of the patent.  Therefore the instant claims are generic to and not patentably distinct from the patent claims.


Claims 12-13, 15-17, 18-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-13 of U.S. Patent No. 9,672,329 in view of Chen et al (2008/0280285, published 13 November 2008) and/or Goluch et al (Biosensors and Bioelectronics, 2009, 24: 2397-2403).
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to assay systems comprising PSA binding regions, detection device and computer programmed to analyze PSA data using a regression model.   The claim sets differ in that independent Claim 12 of the instant claim sets are further drawn to nucleic acid binding regions.
However, Chen and Goluch teach assay systems comprising the combination of antibody and nucleic acid binding regions.

	Goluch also teaches an assay system comprising four regions comprising anti-PSA antibodies (i.e. binding partners for PSA) and a fifth region comprising nucleic acid binding partners, a detection device for detecting PSA-anti-PSA binding and nucleic acid binding and levels of PSA antigen in the samples (§ 1.1, §3.1, Fig. 1, Fig. 3 and related text).
	One of ordinary skill would have reasonably utilized the nucleic acid binding regions of Chen and/or Goluch in the patent assay system to thereby provide parallel testing of antigens and nucleic acids from a single sample as desired in the art (e.g. Chen ¶ 4, ¶ 89) and/or for the expected benefit of low PSA detection limits and high specificity as taught by Goluch (Abstract). 


s 12-13, 15-17, 18-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-18 of U.S. Patent No. 10,672,503 in view of Kattan et al (USP 6,409,664, issued 25 June 2002) and Pettersson et al (2004/0101914, published 27 May 2004). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to assay systems comprising binding regions for PSA antigens.
The claim sets differ in that independent Claim 12 of the instant claim set is further drawn to 4 PSA antigens and a computer programmed to evaluate logistic regression by scaling PSA levels. 
However, computer programs for diagnostic analysis of PSA using logistic regression and scaling were well-known in the art as taught by Kattan. 
	Kattan teaches a computer programmed to analyze PSA levels using regression logistics, scaling factors and cubic spline (e.g. col. 1-11, col. 14-15, paragraph spanning col. 25-26, Fig. 7 and related text) to predict recurrence of cancer and facilitate selection of appropriate therapy (Abstract). 
Thus, one of ordinary skill would have reasonably utilized the well-known regression model of Kattan to analyze the PSA data with the patent system for the expected benefit of predicting cancer recurrence and facilitating selection of appropriate therapy as desired in the art (e.g. Kattan, Abstract).
Furthermore, Pettersson teaches analysis of 4 PSA antigens to thereby provide accurate diagnosis of prostate cancer.   Therefore, the ordinary artisan would have 


Claims 12-13, 15-17, 18-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7-16, 21-28 of copending Application No. 16/05384945 (reference application) in view of Chen et al (2008/0280285, published 13 November 2008) and/or Goluch et al (Biosensors and Bioelectronics, 2009, 24: 2397-2403).
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to assay systems comprising PSA binding regions, detection device and computer programmed to analyze PSA data using a regression model.   The claim sets differ in that independent Claim 12 of the instant claim sets are further drawn to nucleic acid binding regions.
However, Chen and Goluch teach assay systems comprising the combination of antibody and nucleic acid binding regions.
	Chen teaches a system for cancer screening (e.g. ¶ 68) comprising binding regions for both nucleic acids and multiple antigens (e.g. Fig. 31 and related text).  Chen teaches the system comprises a “substantially ridged” substrate (cartridge) having independent flow paths (e.g. ¶ 11), a first component having independent and unconnected antibody detection zones, each comprising detection regions (zones) and antibody capture molecules.  Chen teaches a second component having a second detection region (zone) comprising nucleic acid binding partners (see Fig. 12 and 
	Goluch also teaches an assay system comprising four regions comprising anti-PSA antibodies (i.e. binding partners for PSA) and a fifth region comprising nucleic acid binding partners, a detection device for detecting PSA-anti-PSA binding and nucleic acid binding and levels of PSA antigen in the samples (§ 1.1, §3.1, Fig. 1, Fig. 3 and related text).
	One of ordinary skill would have reasonably utilized the nucleic acid binding regions in the ‘849 assay system to thereby provide parallel testing of antigens and nucleic acids from a single sample as desired in the art (e.g. Chen ¶ 4, ¶ 89) and/or for the expected benefit of low PSA detection limits and high specificity as taught by Goluch (Abstract). 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
	Applicant argue that none of the previously cited references teach the invention comprising the computer programmed as newly defined by Claim 12.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741.  The examiner can normally be reached on Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/Primary Examiner, Art Unit 1634